Citation Nr: 1526154	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  12-19 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar degenerative disc disease with lumbar facet syndrome.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to an extraschedular rating for service-connected lumbar degenerative disc disease with lumbar facet syndrome.


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 2004 to June 2004, April 2007 to October 2007, and January 2008 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  This matter was previously remanded by the Board in November 2013 and November 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In this decision, the Board grants separate 10 percent ratings for radiculopathy of the bilateral lower extremities.  The issues of (1) entitlement to an initial rating in excess of 10 percent for lumbar degenerative disc disease with lumbar facet syndrome, to include consideration of the assignment of separate ratings in excess of 10 percent for radiculopathy of the lower extremities; (2) entitlement to a TDIU; and (3) whether the matter of the Veteran's entitlement to an extraschedular rating should be referred to the Director of the Compensation Service are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran reported numbness and tingling in the right lower extremity in a statement dated January 15, 2015.

2.  The Veteran reported numbness and tingling in the left lower extremity in a statement dated January 15, 2015.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent for right lower extremity radiculopathy have been met for the period from January 15, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8520 (2014).

2.  The criteria for an evaluation of 10 percent for left lower extremity radiculopathy have been met for the period from January 15, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2014).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.

Here, in examination reports dated October 2009, June 2011, February 2014, and January 2015, VA examiners consistently reported that the Veteran did not demonstrate any radiculopathy or other neurologic abnormality.  The Board notes, however, that the Veteran subsequently reported in January 2015 that he recently started working part-time and his work duties require a lot of vending and lifting, which has been productive of increased soreness in his back in addition to numbness and tingling in his legs.

In light of the Veteran's competent and credible report of new onset numbness and tingling in his lower extremities, the Board finds that the Veteran qualifies for separate 10 percent evaluations for mild right lower extremity radiculopathy and mild left lower extremity radiculopathy.  38 C.F.R. § 4.124a, Diagnostic Code 8520; see Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  At this time, the evidence fails to show that separate ratings in excess of 10 percent are warranted, as there is no evidence of complete paralysis or at least moderate incomplete paralysis in either extremity.  However, as acknowledged previously, these matters are remanded to the AOJ for additional development.

Overall, the Board finds that separate 10 percent ratings are warranted for right lower extremity radiculopathy and left lower extremity radiculopathy for the period from January 15, 2015, which is the first date of record that the Veteran reported numbness and tingling.  See 38 U.S.C.A. § 5110(b) (West 2014) (indicating that generally, the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability occurred).  There is no doubt to be resolved in this case, as the preponderance of the evidence is against any higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Subject to the law and regulations governing payment of monetary benefits, a separate evaluation of 10 percent, and no greater, for right lower extremity radiculopathy is granted, effective January 15, 2015.

Subject to the law and regulations governing payment of monetary benefits, a separate evaluation of 10 percent, and no greater, for left lower extremity radiculopathy is granted, effective January 15, 2015.


REMAND

The following issues remain before the Board: (1) entitlement to an initial rating in excess of 10 percent for lumbar degenerative disc disease with lumbar facet syndrome, to include consideration of the assignment of separate ratings in excess of 10 percent for radiculopathy of the lower extremities; (2) entitlement to a TDIU; and (3) whether the matter of the Veteran's entitlement to an extraschedular rating should be referred to the Director of the Compensation Service.

In March 2014, the Veteran authorized VA to obtain records of his treatment from Dr. Bruce Kahn, a chiropractor who has treated the Veteran since September 2009.  As review of the evidence reveals that records of the Veteran's chiropractic treatment have not yet been associated with the claims file, the Board finds that the RO must make reasonable efforts to obtain these records on remand.  38 U.S.C.A. § 5103A(b) (West 2014).

In addition, the record shows that the Veteran was treated at a non-VA emergency room in January 2015, but records of his treatment have not been associated with the claims file.  VA must make efforts to obtain these records as well.

Additionally, in light of the Veteran's competent report of numbness and tingling in his legs, the Board finds that VA must provide an examination to assess the current severity of any neurologic abnormalities that are associated with his lumbar spine disability and assess the current severity of his lumbar spine disability, generally.

The Board also acknowledges that the Veteran reported in November 2013, December 2014, and January 2015 that he was unemployed and then underemployed due to his lumbar spine disability.  The Board finds that these reports raise the issue of his entitlement to a TDIU and additional development must be undertaken.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  With regard to the Veteran's report of underemployment, specifically, additional development must be undertaken to determine the extent to which the Veteran's service-connected disabilities have affected his ability to engage in substantial gainful activity.

Further, the Veteran's December 2014 and January 2015 statements raise the issue of his entitlement to service connection for a psychiatric disorder, secondary to his lumbar spine disability.  As this issue has not been adjudicated by the AOJ, but is inextricably intertwined with the issue of the Veteran's entitlement to a TDIU, the Board finds that development is necessary in light of his pending TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where decision on one issue could have "significant impact" upon another, two claims are inextricably intertwined); see also Smith v. Gober, 236 F.3d 1370, 1373 (Fed.Cir.2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that claims be adjudicated together).

In setting forth this directive, the Board notes that it has the authority to order development and adjudication of the issue of the Veteran's claim for service connection for an acquired psychiatric disorder because the resolution of this claim will directly impact the adjudication of the TDIU claim that is within the Board's jurisdiction.  See 38 U.S.C.A. §5103A (g) (Other assistance not precluded.-Nothing in this section shall be construed as precluding the Secretary from providing such other assistance under subsection (a) to a claimant in substantiating a claim as the Secretary considers appropriate.).

In addition, the Board notes that in exceptional circumstances, where the schedular evaluations are found to be inadequate, 38 C.F.R. § 3.321(b)(1) provides that a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  Under the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of assignment of an extraschedular evaluation.  See id.

As noted previously, the Veteran reported work difficulty due to his lumbar spine disability.  Thus, while on remand, the Board also requests that the AOJ consider whether to refer the issue of the Veteran's entitlement to an extraschedular rating with regard to his lumbar spine disability, alone, and with regard to the combined effect of all of his service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (holding that "38 C.F.R. § 3.321(b)(1) . . . entitles a veteran to consideration for referral for extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.").

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide, or authorize VA to obtain, records of his treatment by Dr. Bruce Kahn.  Specifically, VA should make efforts to obtain records dated from September 2009.  Also ask the Veteran to provide, or authorize VA to obtain, records of his January 2015 emergency room treatment.

All efforts to obtain these records and any negative responses should be documented.

2.  Send the Veteran a letter that provides notice as to what evidence is necessary to substantiate a TDIU and VA's and the Veteran's responsibilities to provide evidence.  The Veteran should be provided an appropriate amount of time to respond to this notification, which should be associated with the claims folder.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of the nature and severity of his service-connected disabilities, to include statements regarding the impact that these disabilities have had on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After associating all outstanding records with the claims folder, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's back disability.  The claims folder should be made available to and reviewed by the examiner.

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.  

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right- or left-sided radiculopathy or neuropathy found to be present.  

The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability.

The examiner must also indicate the impact the Veteran's low back disability has on his ability to secure or follow a substantially gainful occupation, and document any reported functional impact.

5.  Afford the Veteran an appropriate VA examination to determine whether he has an acquired psychiatric disability that is related to or had its onset in service or was caused or aggravated by a service-connected disability.  All findings, conclusions, and the rationale for all opinions expressed by the examiner should be provided in a report.

6.  Thereafter, consider whether to forward to the Director of the Compensation Service the Veteran's claim of entitlement to a TDIU.  The AOJ is also asked to consider whether to refer to the Director of the Compensation Service the issue of the Veteran's entitlement to an extraschedular rating.

7.  Readjudicate the claims on appeal.  If any benefit sought remains denied, furnish the Veteran a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


